Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-25, 27-35, 37-40 are pending, and are allowed. 
Double patenting rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Neither Hoffert nor Bloch teaches moving, by the computing device, the second video from the first position to a second position in the user interface, wherein the second video is entirely visible in the second position; responsive to the change in position of the second video, determining, by the computing device, that a visibility state of the second video changed from a partially visible state to a fully visible state; and responsive to the determination that the second video changed from the partially visible state to the fully visible state, restarting, by the computing device, playback of the second video from a beginning of the second video in the specific context of the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D. CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7:00-3:00 ET (1st week of the bi-week); and Mon-Tue 7:00-3:00 ET (2nd week of the bi-week)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 5712724057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Anita D. Chaudhuri
Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173